DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Appeal Brief filed on 06/02/2021

Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Appeal Brief filed on 06/02/2021 and in response to the allowed Examiner’s Amendments, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-14, 16-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The claims in the application have been amended as follows: 

1.	A method of emulating light sensitivity of a human, the method comprising, for each of at least some frames of a video recording:
receiving an image;
accessing image metadata associated with the image, wherein the image metadata comprises at least one encoding of different combinations of gain values and exposure settings obtained from test image processing in a controlled lighting environment;
discovering, from the image metadata, information related to an exposure setting and a gain value used by a camera in capture of the image;
deriving, from stored camera metadata for the camera, information related to a luminous flux associated with the exposure setting and the gain value used by the camera in the capture of the image;
determining an adjusted gain value corresponding to a human light sensitivity using the derived information related to the luminous flux; and
generating an adjusted image using the adjusted gain value.

2.	The method of claim 1, wherein the image metadata is encoded in a video file comprising at least a portion of the video recording.

3.	The method of claim 2 comprising, prior to the receiving, the camera encoding the image metadata in the video file.






Claim 4 Cancelled

5.	The method of claim [[4]] 1, wherein the the gain values are encoded into video files. 

6.	The method of claim 1, wherein:
the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata; and
the looking up yields a gain multiplier. 

7.	The method of claim 1, wherein:
the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata; and
the looking up yields a luminous flux per unit area.

8.	The method of claim 1, wherein the stored camera metadata comprises a gain multiplier for each of the information related to luminous flux.

9.	The method of claim 1, comprising, for at least one frame of the video recording:

generating a new adjusted image using a most recent adjusted gain value.

10.	The method of claim 1, wherein, for at least one image of the video recording, the adjusted gain value represents a reduction relative to the gain value used by the camera in the capture of the image.

11.	The method of claim 1, comprising, for each of the at least some frames of the video recording, publishing the adjusted image for display.

12.	The method of claim 1, wherein the exposure setting is selected from the group consisting of: shutter speed, aperture setting, and ISO speed.

13.	A method of emulating light sensitivity of a human during video playback, the method comprising, by a computer system:
initiating playback of a video recording;
publishing the video recording for display responsive to the initiating, the publishing comprising, for each of at least some frames of the video recording:
receiving an image;
accessing image metadata associated with the image, wherein the image metadata comprises at least one encoding of different combinations of gain values and exposure settings obtained from test images processing in a controlled lighting environment;
discovering, from the image metadata, information related to an exposure setting and a gain value used by a camera in capture of the image;
deriving, from stored camera metadata for the camera, information related to a luminous flux associated with the exposure setting and the gain value used by the camera in the capture of the image;

generating an adjusted image using the adjusted gain value; and
providing the adjusted image for display.

14.	A computer system comprising a processor and memory, wherein the processor and memory in combination perform a method comprising, for each of at least some frames of a video recording:
receiving an image;
accessing image metadata associated with the image, wherein the image metadata comprises at least one encoding of different combinations of gain values and exposure settings obtained from test images processing in a controlled lighting environment;
discovering, from the image metadata, information related to an exposure setting and a gain value used by a camera in capture of the image;
deriving, from stored camera metadata for the camera, information related to a luminous flux associated with the exposure setting and the gain value used by the camera in the capture of the image;
determining an adjusted gain value corresponding to a human light sensitivity using the derived information related to the luminous flux; and
generating an adjusted image using the adjusted gain value.






Claim 15 Cancelled

16.	The computer system of claim 13, wherein the the gain values are encoded into video files. 

17.	The computer system of claim 14, wherein:
the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata; and
the looking up yields a gain multiplier. 

18.	The computer system of claim 14, wherein:
the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata; and
the looking up yields a luminous flux per unit area.

19.	The computer system of claim 14, the method comprising, for at least one frame of the video recording:
determining not to execute a process to produce an adjusted gain value; and
generating a new adjusted image using a most recent adjusted gain value.

20.	The computer system of claim 14, the method comprising, for each of the at least some frames of the video recording, publishing the adjusted image for display.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13 and 14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method of emulating light sensitivity of a human or a computer program wherein the processor performs a method of emulating light sensitivity comprising frames of video recording or video playback as recited in “accessing image metadata associated with the image, wherein the image metadata comprises at least one encoding of different combinations of gain values and exposure settings obtained from the test image processing in a controlled lighting environment;
discovering from the image metadata, information related to an exposure setting and a gain value used by a camera in capture of the image;
deriving from the stored camera metadata for the camera, information related to a luminous flux associated with the exposure setting and the gain value used by the camera in the capture of the image;
determining an adjusted gain value corresponding to a human light sensitivity using the derived information related to luminous flux; and
generating an adjusted image using the adjusted gain value” as combined with other limitations in claims 1, 13 and 14. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698